EXHIBIT 10.23

 

EXECUTIVE CONFIDENTIALITY, NON-SOLICITATION, NON-COMPETITION,

INTELLECTUAL PROPERTY RIGHTS, AND CODE OF CONDUCT AGREEMENT

 

1. This Confidentiality, Non-Solicitation, Non-Competition, Intellectual
Property Rights and Code of Conduct Agreement (“Agreement”) between the Employee
described below (“You”, “Your”, or “Employee”) and Entrust sets forth certain of
your obligations respecting your employment with the Entrust entity set forth in
your employment offer/confirmation letter (“Employment Letter”).

 

2. As used in this Agreement, “Entrust” and/or “Company” shall mean Entrust,
Inc. and all direct and indirect subsidiaries, affiliates, related and/or
associated companies, and all successors and assigns of all of the foregoing.

 

3. You acknowledge that you are under no obligation to anyone, including a
former employer, which is an impediment to Your entering into this Agreement or
which imposes any restrictions on the activities or duties that may be assigned
to You from time to time by the Company.

 

4. If, during the term of this agreement, or any renewal hereof, you should:

 

  a. Conceive or make any invention or discovery, whether patentable or not;

 

  b. Become the author of any design capable of being protected as an industrial
design, design patent or other design protection;

 

  c. Become the author of any work in which copyright may exist;

 

  d. Develop any confidential information which may be capable of being
protected as a trade secret;

 

and if such invention, discovery, design, work or confidential information
relates in any way to the business of Entrust or any affiliated entity, such
invention, discovery, industrial design, work or confidential information shall
be the sole and exclusive property of Entrust or any affiliated entity. You
agree during the term of this employment with Entrust and thereafter to promptly
disclose to Entrust all details and information related thereto and to execute
on demand any applications, transfers, assignments, moral rights waivers and
other documents as Entrust may consider necessary or advisable for the purpose
of vesting in Entrust or its designate full title to and enjoyment of such
invention, discovery, industrial design, work or confidential information, and
to assist in every way possible in the prosecution of applications for the
registration of intellectual property rights relating thereto.

 

5.

       a.   

You agree to hold in strict confidence the business and affairs of Entrust, its
affiliates and their respective customer/clients. You agree that during the term
of this agreement or any renewal thereof or at any time thereafter, that you
will not directly or indirectly disclose to any third party or use for any other
purpose than that of Entrust, the following:

            i.      Information disclosed to you by or on behalf of a
customer/client prospective customer/client;             ii.      Information
respecting the identity of any customer/client of Entrust;             iii.     
Information otherwise disclosed to Entrust on a confidential basis by third
parties;             iv.      Information disclosed to you with respect to
technical requirements, pricing or timing of any contracts;             v.     
Information disclosed to you with respect to Entrust’s techniques, programs,
present or contemplated developments, trade secrets or marketing strategies; and
            vi.      Information otherwise identified to you as confidential
information of Entrust.          b.   

Yourobligations of confidence described above include, without limiting the
generality of the foregoing:

            i.      Taking every reasonable step to prevent third parties from
examining and/or making copies of any documents or papers (whether in electronic
or hard copy form) prepared by you or that come into your possession or under
your control by reason of your employment hereunder;             ii.      Using
your best efforts to follow all security policies of Entrust, and            
iii.      Upon termination of this agreement, turning over to Entrust all
documents or papers (whether in electronic or hard copy form) and any other
materials in your possession or under your control that relate to the business
of Entrust or its customers/clients.



--------------------------------------------------------------------------------

5.

       c.   

Your obligations of confidence described above do not apply to information which
is

            i.      available to the public other than by breach of obligations
of confidence owed by you;             ii.      rightfully received by you,
outside of the course of your employment, from a third party without
confidentiality limitations;             iii.      independently developed by
you without recourse to any confidential information of Entrust or its
customers/clients; or             iv.      known to you prior to first receipt
of the same in the course of your employment.             The mingling of
confidential information with information that falls within one or more of the
exceptions above shall not impair the status of, or obligations of confidence
and non-use respecting, the confidential parts.          d.    You acknowledge
that you have a fiduciary obligation to Entrust and you agree that you will not
during your employment with Entrust or within 12 months thereafter, directly or
indirectly:             i.      attempt to obtain the withdrawal from Entrust or
its affiliates of any of their respective employees;             ii.      hire
any employee of Entrust or its affiliates.             iii.      approach or
solicit any customer/client, potential customer/client or maturing business
opportunity of Entrust or its affiliates in order to attempt to direct any such
customer/client, potential customer/client or maturing business opportunity away
from Entrust or its affiliates;             iv.      service or deal with any
customer/client, potential customer/client or maturing business opportunity of
Entrust or its affiliates in order to attempt to direct any such
customer/client, potential customer/client or maturing business opportunity away
from Entrust or its affiliates;             v.      solicit or divert any
business away from Entrust or its affiliates;             vi.      induce or
persuade any customer/client, potential customer/client, supplier, agent or
other person under contract or otherwise associated or doing business with
Entrust or its affiliates to reduce or alter any such association or business
with Entrust or its affiliates; or             vii.      otherwise interfere or
attempt to interfere with any of the contractual, business or economic
relationships of Entrust or its affiliates with other parties.            

For the purpose of this paragraph (d) the definition of customer/client,
potential customer/client, maturing business opportunity, supplier and agent
shall include only those parties with whom you have had dealings by virtue of
your employment relationship herein within the preceding 12 months.

         e.   

You agree that you will not either:

            i.      during your employment with Entrust; or             ii.     
within 12 months thereafter within fifty (50) miles of any location where
Entrust does business and where within the preceding 12 months you have had
dealings with any customer/client of Entrust             serve as an executive,
officer, director, employee or in any advisory capacity with any competitor, in
whole or in part, of Entrust, or either individually or in partnership or
jointly or in conjunction with any person or person’s firm, trust, partnership,
association, syndicate or corporation, as principal, agent, shareholder, trustee
or in any other matter whatsoever otherwise carry on or be engaged in or be
concerned with any person or persons, firm, trust, partnership, association,
syndicate or corporation which is a competitor, in whole or in part, of the
Employer, except as a shareholder holding less than ten percent of the
outstanding shares or securities of any such corporation whose shares or
securities are listed and posted for trading on a stock exchange recognized for
such purpose by the Securities Exchange Commission of the United States or a
similar Securities Commission.          f.    If a court of competent
jurisdiction would otherwise declare any portions of this paragraph void or
unenforceable in the circumstances, such portions of this paragraph shall be
reduced in scope, territory and/or duration of time to such an extent that such
court would hold the same to be enforceable in the circumstances. The portions
of this paragraph with respect to scope, territory and duration shall be
separate and distinct and fully severable without affecting the enforceability
of the entire paragraph.



--------------------------------------------------------------------------------

     g.      You acknowledge that a breach of any of the foregoing provisions
will give rise to irreparable harm and injury non-compensable in damages.
Accordingly, Entrust or such other party may seek and obtain injunctive relief
against the breach or threatened breach of the foregoing provisions, in addition
to any other legal remedies which may be available. You further acknowledge and
agree that the enforcement of a remedy hereunder by way of injunction will not
prevent you from earning a reasonable livelihood. You further acknowledge and
agree that the covenants contained herein are necessary for the protection of
Entrust’s legitimate business interests and are reasonable in scope and content.
     h.      The provisions of this paragraph shall survive the termination of
the employment relationship herein and shall be enforceable notwithstanding the
existence of any claim or cause of action by you against Entrust whether
predicated upon this agreement or otherwise.

6.      

   This Agreement shall supersede any and all previous oral or written
communications, discussions or agreements between You and the Company relating
to the general subject matter addressed herein.

7.      

   You shall at any time during and subsequent to Your employment with the
Company reaffirm this Agreement or execute such further or other agreements with
respect to the general subject matter addressed herein as the Company, or an
affiliate company may from time to time require.

8.      

   In the event that Your employment by the Company is succeeded by employment
with an affiliate company, the terms of this Agreement apply until an agreement
relating to this subject matter is signed with the affiliate company, and if You
do not execute an agreement with such affiliate company relating to this subject
matter, terms identical to those set forth in this Agreement shall apply
immediately in favor of such affiliate company upon commencement of Your
employment and until such agreement is executed with such affiliate company.

9.      

   You expressly acknowledge that You have received and read the Entrust Code of
Conduct (including the Insider Trading Policy and Foreign Corrupt Practices Act
Policy) and You will abide by the rules and guidelines set forth in these
documents, as may be updated by Entrust from time to time by posting such
changes to the Corporate Governance section of the Entrust web site.

10.    

   This Agreement shall be governed by the same laws as the governing
jurisdiction set forth in your Employment Letter. If no governing jurisdiction
is set forth, it shall be governed by the laws of the Province of Ontario, and
the Federal Laws of Canada applicable therein if you are a resident of Canada at
the time that you received the Employment Letter; otherwise, this Agreement
shall be governed by the laws of the State of Texas, United States.

 

Agreed this 15 day of October, 2004.

 

 

James N. Contardi

--------------------------------------------------------------------------------

     

 

/s/ James N. Contardi

--------------------------------------------------------------------------------

Employee name (print)

     

Employee signature

 

THIS AGREEMENT SHALL BE DEEMED TO BE ACCEPTED BY ENTRUST UPON ITS EXECUTION AND
RETURN BY YOU TO THE ENTRUST HUMAN RESOUCES DEPARTMENT, PROVIDED THAT IT HAS NOT
BEEN MODIFIED BY YOU FROM THE FORM SUPPLIED TO YOU.